Citation Nr: 0310955	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  94-46 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating greater than 40 
percent for residuals of lumbar strain.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from October 1980 to December 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The RO's June 1994 rating decision denied the veteran's 
September 1993 claim for a disability rating greater than 20 
percent for the back disability.  The Board issued a decision 
on appeal on this matter in December 1996, denying the claim.  
The veteran appealed that decision to the U. S. Court of 
Appeals for Veterans Claims (known as the U. S. Court of 
Veterans Appeals prior to March 1, 1999) (Court).  In a May 
1997 Order, the Court vacated the Board decision and remanded 
the matter to the Board.  

In March 1998, the Board remanded the case to the RO for 
additional development.  In a July 1998 rating decision on 
remand, the RO increased the disability rating for residuals 
of lumbar strain to 40 percent effective from the September 
1993 claim.  In addition, in a March 1999 rating decision, 
the RO denied the veteran's claim for TDIU.  Upon return of 
the case for final appellate review, in a December 1999 
decision, the Board denied a rating greater than 40 percent 
for the service-connected back disorder and denied 
entitlement to TDIU.  The veteran also appealed that decision 
to the Court.  In a March 2002 Order, the Court vacated the 
decision and remanded the matter to the Board to address 
certain inadequacies of the decision and the record, as well 
as to address the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002).  The case is 
again before the Board for appellate review.     


REMAND

Pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board undertook development on the issue of an 
increased rating for the veteran's service-connected back 
disability listed above.  Specifically, VA medical 
examinations were accomplished in October 2002 and April 
2003.  However, following completion of development but 
before the case came before the Board for final appellate 
review, the U.S. Court of Appeals for the Federal Circuit 
(Court of Appeals) issued its decision in Disabled American 
Veterans v. Secretary of Veterans Affairs, 02-7304, -7305, -
7316 (Fed. Cir., May 1, 2003).  In that decision, the Court 
of Appeals invalidated 38 C.F.R. § 19.9(a)(2) as inconsistent 
with 38 U.S.C.A. § 7104 to the extent that, in conjunction 
with 38 C.F.R. § 20.1304 (2002), it allowed the Board to 
obtain evidence and decide an appeal considering that 
evidence when it was not considered by the Agency of Original 
Jurisdiction (AOJ) and when no waiver of AOJ consideration 
was obtained.  Because of this Court action, the Board has no 
jurisdiction to adjudicate this appeal prior to consideration 
of the new evidence by the RO.  A remand is required in order 
to accomplish RO consideration.     

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the veteran's 
claims for a disability rating greater 
than 40 percent for residuals of lumbar 
strain and for entitlement to TDIU, 
considering all evidence of record, 
including reports of VA examinations 
conducted in October 2002 and April 2003.  
If the disposition of either claim 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claims.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


